Exhibit 10.2

 

Addendum to Contribution, Conveyance and Assumption Agreement Dated as of
October 3, 2016

 

This Addendum to Contribution, Conveyance and Assumption Agreement (this
“Addendum”) is made and entered into as of the date first set forth above by and
between Yangtze River Development, Ltd., a Nevada corporation (the “Contributor”
or “YERR”), Armada Enterprises GP, LLC, a Delaware limited liability company
(the “General Partner”), and the General Partner’s subsidiary, Wight
International Construction, LLC, a Delaware limited liability company (“Wight
Construction”).

 

WHEREAS, the parties hereto are the parties to that certain Contribution,
Conveyance and Assumption Agreement, dated as of October 3, 2016 (together with
all addendums and amendments thereto, the “Agreement”); and

 

WHEREAS, the parties hereto now wish to enter into this Addendum to set clarify
their intent and agreements with respect to the Agreement and the transactions
contemplated therein;

 

NOW THEREFORE, in consideration of the mutual promises herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby irrevocably acknowledged by the parties hereto, and intending to be
legally bound, and notwithstanding anything to the contrary in the Agreement,
the parties hereby agree as follows:

 

1. Terms used herein without definition shall have the meaning given in the
Agreement.

 

2. In connection with the transactions contemplated in the Agreement, the
Parties agree that the agreement of the parties with respect to such
transactions is as follows:

 

(a)YERR subscribes to acquire 100,000,000 Preferred B Membership Units of Wight
Construction in exchange for 60,000,000 shares of YERR common stock and a
convertible promissory note of YERR payable to Wight Construction in the amount
of $500,000,000 USD.

 

(b)Of the 60,000,000 shares of YERR common stock, 50,000,000 shares will be
issued at the Closing and 10,000,000 shares will be reserved with YERR’s
transfer agent to be issued upon the General Partner’s obtaining financing for
YERR's construction project in China (the “Construction Project”) of
$1,000,000,000 USD over a 3-year period.

 

(c)The General Partner will deposit $2,000,000 USD with YERR to be held as a
break-up fee in the event that the General Partner fails to obtain at least
$50,000,000 USD in financing for the Construction Project, but which shall be
used for working capital for the Construction Project after the $50,000,000 USD
in financing is procured.

 

(d)YERR will engage Wight Construction as the engineering, procurement and
construction firm for the Construction Project.

 

(e)The General Partner covenants to audit and contribute Wight Construction to
Armada Enterprises, LP (after it is formed from the conversion of Bim Homes,
Inc., a General Partner subsidiary) and in the contribution, YERR’s Wight
Construction Preferred Membership Units will be exchanged for LP Units.

 

3. The intent of the Parties is that this Addendum shall not amend any of the
terms of the Agreement, but is being entered into by and between the Parties for
the intent of clarifying and summarizing the intent of the Parties with respect
to the agreements of the Parties in the Agreement. In the event of any conflict
between the Agreement and this Addendum, the Agreement shall control, and the
Agreement shall remain in full force and effect.

 

4. The provisions of Article X of the Agreement (Miscellaneous) shall apply to
this Addendum as though fully set forth herein.

 

5. This Addendum may be executed in two or more counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

 

[Signatures appear on following page]



 





 

 

IN WITNESS WHEREOF, the Parties have duly executed this Addendum as of the date
first written above.

 



  YANGTZE RIVER DEVELOPMENT, LTD         By:

/s/ Xiangyao Liu

  Name: Xiangyao Liu   Title: Chief Executive Officer         ARMADA ENTERPRISES
GP, LLC         By:  /s/ George Wight   Name: George Wight   Title: Managing
General Partner         WIGHT INTERTANTIONAL CONSTRUCTION, LLC   By: Armada
Enterprises GP, LLC        

By:

/s/ George Wight

  Name:

George Wight

 

Title:

Managing General Partner

 

 

 

 



 

